Citation Nr: 0200551	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  98 - 18 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of injury to 
the right great toe, including arthritis. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United Navy from 
January 9, 1951, to October 22, 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied service connection for 
residuals of injury to the right great toe, including 
arthritis, on the grounds that such claim was not well-
grounded. 

This matter was previously before the Board in November 2000, 
at which time it was remanded to the RO for additional 
development of the evidence and for readjudication on the 
merits.  That Remand order notified the veteran that on 
November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000 (VCAA), (Nov. 9, 
2000; 114 Stat. 2096), designated as Public Law No. 106-475.  
That Public Law rewrites  38 U.S.C. § 5107 [now codified as 
amended at  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)] to eliminate the concept of a well-grounded 
claim, and redefines VA's duty to assist, including the 
provision of a medical examination, unless "no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement."  The veteran was further 
notified that the new law was effective as of November 9, 
2000, and must be applied to all pending appeals.  

The record shows that the actions requested on remand have 
been satisfactorily completed; that all relevant evidence 
necessary for an equitable disposition of the instant appeal 
has been obtained by the RO; and that VA's duty of 
notification to the claimant of required information and 
evidence and its duty to assist him in obtaining all evidence 
necessary to substantiate his claim has been fully met.  The 
case is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist the claimant 
in obtaining all evidence necessary to substantiate his claim 
has been fully met.  

2.  An injury to the right great toe, including fracture or 
degenerative changes, was not manifested during active 
service, on service separation examination, or during the 
initial postservice year, and hallux rigidus and degenerative 
changes of the right great toe were first demonstrated and 
diagnosed in August 1997, more than 43 years after final 
service separation.


CONCLUSION OF LAW

Residuals of injury to the right great toe were not incurred 
in or aggravated by active service, and the service 
incurrence of arthritis of the joints of the right great toe 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
5107(a) (West 1991); §§ 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001);  38 C.F.R. § 3.303(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Evidentiary and Procedural History

The RO has obtained the veteran's complete service medical 
and personnel records, including his service medical records 
aboard USS PALAU (CVE-122).  In addition, the RO has 
requested all available service medical records from the 
service department and from private physicians identified by 
the claimant, and has informed him of the type of evidence 
needed to support his claim.


The veteran's service entrance examination, conducted in 
January 1951, disclosed no pertinent abnormalities, and no 
defects were noted.  His service medical records are silent 
for complaint, treatment, findings or diagnosis of a fracture 
or other injury to the right great toe, including arthritis, 
during his period of active service.  His service separation 
examination, conducted in October 1954, revealed no pertinent 
abnormalities, and his feet were shown to be normal.

In November 1997, approximately 43 years after final service 
separation, the veteran filed an original application for VA 
disability compensation benefits (VA Form 21-526), seeking 
service connection for residuals of a March 1954 fracture of 
the right great toe.  He reported treatment for that injury 
aboard USS PALAU (CVE-122) during service, postservice 
private treatment for that injury in approximately April 
1960, and recent treatment by a private physician for that 
injury in August 1997 and subsequently.  

In January 1998, the RO requested records of the veteran's 
treatment from his private physician, and informed the 
veteran that he should submit evidence showing the first 
treatment for that disorder, as well as all medical evidence 
establishing continuity of treatment for that disorder since 
service separation.  

Private treatment records, dated from August to November 
1997, show that the veteran was seen for complaints of pain, 
limitation of motion and limited dorsiflexion in the right 
1st metacarpophalangeal joint, which he attributed to 
dropping a steel beam on his foot in the early 1950's while 
serving in the Navy.  The pertinent diagnosis was hallux 
rigidus, and onychomycosis of the nail of the right great toe 
was also shown.

A report of VA podiatry examination, conducted in April 1998, 
cited the veteran's statement that he sustained a fracture of 
the right great toe while in service in 1953, that his toe 
was casted, and that he currently experiences pain on 
ambulation, during weather changes, and on prolonged walking.  
The examiner noted that the veteran walked without limping.  
Examination of the right foot revealed a moderate hallux 

valgus, onychomycosis of the nail of the right great toe, and 
localized tenderness at the proximal base of the right first 
metacarpophalangeal joint on palpation.  Dorsal extension of 
the joint was accomplished to 30 degrees, with pain, while 
plantar flexion was to 45 degrees, with pain, and there was 
pain and difficulty on abduction of the right great toe from 
the second toe.  The veteran was unable to stand well on the 
right foot due to pain in the right great toe, and standing 
on his toes or squatting caused pain in the medial arch of 
the right foot.  A radiographic report cited the veteran's 
report of fracture of the right great toe in 1953.  X-rays of 
the right foot disclosed no evidence of fracture of the right 
great toe, but noted degenerative joint disease of the right 
1st metacarpophalangeal joint which might be consistent with 
an old injury, and a periosteal reaction in the 2nd, 3rd, 4th, 
and 5th toes of the right foot.  The diagnosis was history of 
fracture of base of the right great toe with current X-ray 
evidence of moderate hallux valgus and degenerative changes 
of the right great toe joints. 

A rating decision of June 1998 denied service connection for 
residuals of injury to the right great toe, and the veteran 
appealed that decision.  In his Notice of Disagreement, the 
veteran related that his right great toe injury occurred 
while he was stationed aboard USS PALAU (CVE-122) during her 
decommissioning in the Philadelphia Navy Yard, and that he 
was treated by a military doctor at the Navy Yard.  

A Statement of the Case was provided the veteran and his 
representative in September 1998, and the veteran perfected 
his claim in September 1998 and requested a personal hearing 
at the RO. 

In November 1998 the RO requested that the service department 
provide all clinical records of the veteran's treatment for a 
right great toe injury, with casting, at the Philadelphia 
Navy Yard in 1953 or 1954, including all records created by 
the office of the Surgeon General (SGO), Department of the 
Army, from hospital data cards.  

A personal hearing was held in February 1999 before an RO 
Hearing Officer.  The veteran testified that that his right 
great toe injury occurred when a steel beam was dropped on 
his right foot while he was aboard USS PALAU (CVE-122) during 
her decommissioning in the Philadelphia Navy Yard; that he 
was taken to and treated by a Navy doctor at the Navy 
hospital or clinic at the Philadelphia Navy Yard, where his 
right foot was casted; and that he was not admitted but was 
placed on limited duty when he returned to the ship.  He 
stated that he does not remember whether his right great toe 
was fractured, but it remained symptomatic thereafter when he 
walked and has begun to grow incorrectly in the last few 
years.  He further testified that he saw an elderly doctor in 
West Orange, New Jersey, two or three years later (Dr. W.), 
but believed that the named physician had since passed away.  
The Hearing Officer informed the veteran that he might submit 
additional medical evidence from treating physicians or lay 
statements from former service comrades to support his claim.  
A transcript of the testimony is of record.

A February 1999 reply from the National Personnel Records 
Center (NPRC) reported that records of that year and treating 
facility would have been stored under accession number 57-A-
4012, but the registry failed to list any records of the 
veteran under that number.  

A May 1999 Hearing Officer's decision continued the denial of 
the veteran's claim for service connection for residuals of a 
right great toe injury, including arthritis.  

Pursuant to the Board's remand order of November 2000, the 
veteran was asked by RO letter of December 2000 to provide 
the names and addresses of all private or VA health care 
providers who had treated him for the disability at issue.  
In February 2001, he was granted an extension in which to 
submit such evidence.  

In a statement in support of his claim, received in April 
2001, the veteran asserted that his right great toe injury 
occurred in approximately April or May 1954; that a great 
many crewmen had been transferred to other assignments at 
that time; and that the ship was decommissioned in 
approximately June of 1954.  He reported that the only 
physician who had treated him was deceased, except for the 
physician who had treated him from August to November 1997.  
He stated that he knew of no one who could verify his injury 
except for his spouse of 46 years, whom he had met the month 
after his discharge from the Navy.  In a cover letter, the 
veteran's representative indicated that no other evidence was 
available, and asked that the case be returned to the Board.  

By RO letter of April 2001, the veteran was notified that the 
August to November 1997 private treatment records had already 
been obtained, and that he should submit any other medical 
records.  He was further informed that he could submit a 
statement from his spouse recounting all relevant 
observations and the date of such observations.  

A lay statement from the veteran's spouse, received in May 
2001, stated, in pertinent part, that she met the veteran in 
December 1954; that in January or February 1955, he told her 
of the details of his right great toe injury and treatment; 
that they were married in 1955 and she became aware in the 
winter of 1955 of his right toe pain on walking and during 
weather changes, and his inability to wear leather tie shoes.  
She estimated that the veteran began to see physicians in 
approximately 1956, and was given heat and ice treatment and 
cortisone shots and medications for gout, and special shoes, 
without relief.  Following issuance of a Supplemental 
Statement of the Case in May 2001, the case was returned to 
the Board for further appellate consideration.

A statement from the veteran, received in June 2001, took 
issue with the RO's conclusion that his right great toe 
condition was neither incurred in nor was caused by service.  
Further, he questioned that he was to be penalized because 
"the Federal Government destroys all medical records from a 
Navy station that perhaps no longer exists", or because when 
a ship pulled into post to be decommissioned, Navy 
regulations are abandoned, with no more duty watches, no more 
ship's log, and therefore no more records of his trip to 
attend to an injured foot "because two guys were playing a 
foolish game."  


II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) [codified as 
amended at  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)].  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), governing reopening of previously and 
finally denied claims, the provisions of this final rule 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  In general, 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

The record shows that the Board notified the veteran of the 
enactment of the VCAA in its remand order of November 2000.  
Further, the RO requested the veteran's service medical and 
personnel records, as well as medical evidence from the 
private physician identified by the veteran in his original 
application, and notified the veteran that it had done so.  
In addition, the veteran was notified by RO letter of January 
1998 of the specific evidence needed to support his claim, 
and of the action taken by the RO.  He was afforded a special 
VA podiatry examination in April 1998, and a personal hearing 
before an RO Hearing Officer in February 1999.  The Statement 
of the Case, issued in September 1998, notified the veteran 
of the evidence considered, the adjudicative actions taken, 
the pertinent law and regulations, the decision reached, and 
the reasons and bases for that decision.  In addition, the 
Statement of the Case informed the veteran of his 
responsibility to submit evidence to support his claim, and 
that the RO would request any evidence identified by the 
claimant.  

The record shows that the appellant has not argued a duty-to-
assist issue in raising the VCAA.  Neither has he asserted 
that the notification responsibilities codified by the VCAA 
apply to his case, or that additional notice would have 
resulted in any new evidence for his claim.  As to the impact 
of the VCAA, the Board concludes that there is no question 
that the appellant was fully notified and aware of the type 
of evidence required to substantiate his claim, and that 
nothing in the VCAA could change that.  The Court concludes 
further that the extensive factual development in this case, 
reflected in the record on appeal and the Board's remand 
order of November 2000, indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim.  See 38 U.S.C. § 5103A(a)(2) (West 
Supp. 2001).  

Governing law and regulations provide that in order to 
establish service connection for claimed disability, the 
facts, as shown by evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991);  38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 38 C.F.R. §§ 3.307, 3.309(b) 
(2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 1991);  38 C.F.R. § 3.304(b) (2001).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2001).  The chronicity provision of  
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  

The record shows that an injury to the right great toe, 
including fracture or degenerative changes, was not 
manifested during active service, on service separation 
examination, or during the initial postservice year, and 
hallux rigidus and degenerative changes of the right great 
toe were first demonstrated and diagnosed in August 1997, 
more than 43 years after final service separation.  Further, 
the chronicity provision of  38 C.F.R. § 3.303(b) is not 
applicable to this case because there is no competent medical 
evidence showing that the veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition, or that he received treatment for that 
condition at any time prior to August 1997.  

While the veteran has expressed the opinion that his 
residuals of a right great toe injury, including arthritis, 
hallux rigidus, and hallux valgus, are related to injury 
sustained during active service, the United States Court of 
Appeals for Veterans Claims (the Court) has held that lay 
persons, such as the veteran and his spouse, are not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit v. Brown,  5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski,  2 Vet. App. 492, 495 (1992).  If such testimony 
is not competent, it cannot be probative.  

While the private medical records dated from August to 
November 1997 cite a history of a right foot problem which 
the veteran relates back to his period of service, such 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The Court has further held that a veteran's lay statements 
are competent as to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown,  7 Vet. 
App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. App. 398, 
405 (1995).  However, although the veteran has offered lay 
testimony that his right great toe was injured by a falling 
beam while in naval service, he acknowledges that he cannot 
state with certainty that his right great toe was fractured, 
and he is not competent to state that arthritis of the right 
great toe, hallux rigidus, or hallux valgus were present 
during active service or during any applicable presumptive 
period.  Although the veteran is competent to testify as to 
the date of onset and the existence of right great toe pain, 
testimony as to causation and diagnosis are matters which 
require competent medical evidence, which is not present in 
this case.  Further, in his application for VA disability 
compensation benefits, the veteran stated that the first 
postservice treatment for right foot problems took place in 
April 1960, approximately 6 years after final service 
separation, and that the treating physician is deceased.  
While he later testified that he saw a physician "two or 
three years" after service separation, there remains no 
competent medical evidence establishing the clinical presence 
of residuals of a right great toe fracture or of arthritis of 
the right great toe prior to August 1997.  In addition, the 
veteran testified in February 1999 that his right great toe 
began growing incorrectly "over the last few years", and 
there is no competent medical evidence establishing hallux 
rigidus or hallux valgus of the right foot prior to August 
1997, or relating those symptoms to his period of active 
service.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, but must 
provide reasons and bases for rejecting critical evidence, 
expert or otherwise.  Gilbert v. Derwinski,  1 Vet. App. 49, 
58 (1990);  Wood v. Derwinski,  1 Vet. App. 190, 193 (1991).  
The lay statement from the veteran's spouse, received in May 
2001, acknowledges that her belief that the veteran sustained 
an injury to his right foot in service is based upon the 
veteran's statements to her in January or February 1955; that 
she "became aware" of his pain in his toe in the winter of 
1955, and "knew" that he was unable to wear leather tie 
shoes because of the pressure across the top of his toe.  The 
Board finds that the veteran's spouse has offered no 
explanation as to how she "became aware" of pain in his toe 
generally, or during weather changes, or when walking, other 
than on the basis of the veteran's statements to her.  In 
addition, the veteran's spouse indicated that the veteran's 
treatment began in approximately 1956, which differs from the 
two dates of first treatment offered by the veteran himself.  
Finally, the only pathological condition which the veteran's 
spouse identified as being treated during this early 
postservice period is that of gout.  

Addressing the veteran's June 2001 statement that he was to 
be penalized because "the Federal Government destroys all 
medical records from a Navy station that perhaps no longer 
exists", the Board notes that the government does not 
destroy all medical records from Navy stations, and that the 
Philadelphia Navy Yard continued to be in operation as of the 
date of receipt of the veteran's claim.  The assertion that 
Navy regulations are abandoned when a ship pulled into post 
to be decommissioned is not established by any evidence 
contained in the current record, and the veteran's assertion 
that the injury complained of occurred "because two guys 
were playing a foolish game" is inconsistent with the 
veteran's previous statements and with the history related by 
the veteran to his spouse.  Finally, the veteran's assertion 
that he did not file an earlier claim because he did not know 
that he would be experiencing the pain he now suffers 
contradicts his own testimony and his spouse's lay statement 
that he has suffered right foot pain since service 
separation.  

Although the Board is obligated to consider the testimony, as 
well as all the evidence, in evaluating that testimony it may 
consider such factors as self interest.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  The Board finds that the testimony of the 
veteran and the lay statement from his spouse are 
insufficient to overcome the absence of any evidence of a 
right foot or toe injury during service or on service 
separation examination; the absence of any evidence of 
arthritis of the right great toe during the initial 
postservice year; and the absence of any showing of 
continuity of treatment for the claimed injury following 
service separation or prior to August 1997.  Further, the 
veteran has offered no explanation for his failure to seek 
service connection or VA treatment for the claimed injury for 
43 years after final service separation.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for residuals 
of a right great toe injury, including arthritis, is not 
warranted.  In reaching its decision, the Board has 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right great toe injury, 
including arthritis, is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

